                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

JERRY REESE                                                                         PLAINTIFF
ADC #658359

V.                              No. 3:18CV00243-KGB-JTR

P. MARSHALL, Administrative Assistant;
SUSAN COX, Nurse; STEVEN ROREX,
Administrator; and RORIE, Deputy,
Poinsett County Sheriff’s Department                                           DEFENDANTS


                                            ORDER

       Plaintiff Jerry Reese (“Reese”) is a prisoner in the North Central Unit of the

Arkansas Department of Correction (“ADC”). He has filed a pro se § 1983

Complaint and Amended Complaint alleging that Defendants violated his

constitutional rights while he was a pretrial detainee in the Poinsett County Jail.

Docs. 2 & 5.1 Before Reese may proceed with this case, the Court must screen his

allegations.2


       1
         The Court has construed Reese’s pro se Complaint and Amended Complaint, together, as
constituting his claims. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 849 (8th Cir.
2014) (pro se complaint must be “liberally construed” and “pro se litigants are held to a lesser
pleading standard than other parties”); Kiir v. N.D. Pub. Health, 651 Fed. Appx. 567, 568 (8th Cir.
2016) (amendment “intended to supplement, rather than to supplant, the original complaint”
should be read together with original complaint).
       2
         The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). The
Court must dismiss a complaint or a portion thereof if the prisoner has raised claims that: (a) are
legally frivolous or malicious; (b) fail to state a claim upon which relief may be granted; or (c)
       Reese alleges that: (1) on July 27, 2018, Defendant Deputy Rorie used

excessive force in arresting him, causing a back injury; and (2) after Reese was

booked into the Poinsett County Jail, Defendants Nurse Susan Cox, Jail

Administrator Steven Rorex and Administrative Assistant P. Marshall subjected him

to inhumane conditions of confinement, denied and delayed medical care for his

back injury, and refused to respond to his grievances about these matters.

       The Court concludes, for screening purposes only, that Reese has pled a viable

§ 1983 claim against each of the Defendants. Thus, service will be ordered.

       IT IS THEREFORE ORDERED THAT:

       1.      The Clerk is directed to prepare a summons for Nurse Susan Cox, Jail

Administrator Steven Rorex, Administrative Assistant P. Marshall, and Deputy

Rorie at the Poinsett County Detention Center. The United States Marshal is directed

to serve the summons, Reese’s Complaint and Amended Complaint (Docs. 1 & 5),

and this Order, on them without prepayment of fees and costs or security therefor.

If any of the Defendants are no longer Poinsett County employees, the individual

responding to service must file a sealed statement providing the unserved

Defendant’s last known private mailing address.




seek monetary relief from a defendant who is immune from such relief. Id. § 1915A(b). When
making this determination, a court must accept the truth of the factual allegations contained in the
complaint, and it may consider the documents attached to the complaint. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009); Reynolds v. Dormire, 636 F.3d 976, 979 (8th Cir. 2011).
                                                 2
DATED this 7th day of March, 2019.



                             ____________________________________
                             UNITED STATES MAGISTRATE JUDGE




                                3
